



rlhcorplogocolorrgba03.jpg [rlhcorplogocolorrgba03.jpg]


December 5, 2018




William J. Linehan


RE: Red Lion Hotels Corporation Executive Vice President, Chief Marketing
Officer Offer Letter




Dear Bill:


This letter supersedes and replaces in its entirety your original offer letter
dated February 10, 2014, as amended on February 27, 2015, effective as of the
date set forth above (“Amended Offer Letter”).


You have served as the Chief Marketing Officer since joining Red Lion Hotels
Corporation (“Company”) in 2014. The Company appreciates your work and
contribution to the success of the Company’s expansive growth and brand
development. The parties now mutually desire to separate employment effective
May 31, 2019 (“Separation Date”). This Amended Offer Letter governs the terms
and conditions of your employment through the Separation Date, provided that you
indicate your acceptance to the terms by signing the Amended Offer Letter as
indicated below and signing the Company’s standard release agreement. This
Amended Offer Letter will be considered null and void if you fail to return the
signed Amended Offer Letter and standard release agreement within twenty-one
days of the date of this letter or revoke the same.


POSITION: Your job title will remain Executive Vice President, Chief Marketing
Officer through the Separation Date. Your responsibilities will be only those
specific duties assigned to you from time to time by the President & CEO, which
shall include but not be limited to preparing for and planning for the annual
brand conference in December 2018


COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $13,156.15, which is equivalent to $342,060.00 per
year, subject to normal withholdings and payroll taxes. You will not be entitled
to any additional compensation in the event you are appointed to serve as a
director of the Company or as an officer or director of any of the Company’s
direct or indirect subsidiaries or affiliates.


TERM: Your employment will be separated on May 31, 2019, unless you resign or
are terminated for Cause prior to this date (“Separation Date”).




--------------------------------------------------------------------------------






If you voluntarily resign or are terminated with Cause (defined below) prior to
May 31, 2019, you will be entitled to your annual base pay through the effective
date of your termination. No further compensation or remuneration will be paid.
If you are terminated without Cause prior to May 31, 2019, you will be paid
severance in the form of your annual base pay for the then current fiscal year
through May 31, 2019.


As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.


BONUS: In addition to your base salary, you are eligible to earn and be paid a
2018 bonus on May 31, 2019 if you are actively employed through May 31, 2019, if
you sign the Company’s standard release agreement effective May 31, 2019, and if
you meet the other requirements outlined in the Variable Pay Plan (“VPP”), as
may be amended from time to time. The 2018 bonus targets and goals for
achievement of bonuses by executive officers are set by the Compensation
Committee of the Board, and achievement is also determined by the Compensation
Committee of the Board. Your annual bonus at target will be 40% of your base
salary.


EQUITY: Vesting of any restricted stock units or performance stock units you
have shall continue to be subject to the terms and conditions of any agreements
under which such units were issued, including any time requirements, performance
requirements and continued employment, including but not limited to any RSUs
that are scheduled to vest in March 2019 and May 2019.


BENEFITS: You will be eligible to participate in all standard employee benefit
programs on the same terms and conditions as any Company Vice President, as they
may be modified from time to time. Medical, Dental, and Vision insurance will
cease when employment terminates. You will be afforded your rights under COBRA,
which allows you to pay for benefit continuation as allowed by law. Such notice
of COBRA rights will be provided under separate document upon loss of medical
coverage, to be sent directly to you by our COBRA administrator, AW Rehn and
Associates.
CONDITION TO RECEIPT OF BONUS AND BENEFITS OF AMENDED OFFER LETTER: The receipt
of the benefits of this Amended Offer Letter and any bonus severance or other
benefits will be subject to you signing and not revoking a separation agreement
and release of claims in the form and substance acceptable to the Company in its
discretion (1) within twenty-one days of receiving this Amended Offer Letter and
(2) as a condition of receiving any Bonus approved by the Board.
LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of the Company. You
also agree that, except as required for performance of your work, you will not
use, disclose or publish any




--------------------------------------------------------------------------------




Confidential Information of the Company either during or after your employment,
or remove any such information from the Company’s premises. Confidential
Information includes, but is not limited to, lists of actual and prospective
customers and clients, financial and personnel-related information, projections,
operating procedures, budgets, reports, business or marketing plans,
compilations of data created by the Company or by third parties for the benefit
of the Company.


NONCOMPETITION AND NONSOLICITATION: You agree that during your employment with
the Company you will not, directly or indirectly, engage or participate or make
any financial investments in (other than ownership of up to 5% of the aggregate
of any class of securities of any corporation if such securities are listed on a
national stock exchange or under section 12(g) of the Securities Exchange Act of
1934) or become employed by, or act as an agent or principal of, or render
advisory or other management services to or for, any Competing Business. As used
herein the term “Competing Business” means any business which includes hotel
ownership, hotel management, hotel services or hotel franchising that competes
directly or indirectly with the Company. You also agree that during your
employment at the Company you will not solicit, raid, entice or induce any
person that then is or at any time during the twelve-month period prior to the
end of your employment was an employee of the Company (other than a person whose
employment with the Company has been terminated by the Company), to become
employed by any person, firm or corporation. Notwithstanding the foregoing, the
Company shall in good faith consider any written request you make to provide
paid consulting services to a Competing Business prior to May 31, 2019, and
shall not unreasonably withhold its consent unless the Company determines in its
sole discretion that such services will have a direct or indirect negative
impact on the Company.


NONDISPARAGEMENT: You expressly agree that you will not make any disparaging,
derogatory, malicious, and/or false comments, whether oral or written, about the
Company, its Directors, Officers, employees or agents, in any way, in any
discussion with third parties, in a press release, or in any other similar forum
or manner, during the term of your employment or at any time thereafter. You
understand that any proven breach of this paragraph is a material breach of this
Agreement. The Company expressly agrees that none of its President, Executive
Vice Presidents or Board members will make any disparaging, derogatory,
malicious, and/or false comments, whether oral or written, about you, in any
way, in any discussion with third parties, in a press release, or in any other
similar forum or manner, during the term of your employment or at any time
thereafter.


COMPLAINT RESOLUTION: By accepting this Amended Offer Letter with the Company,
you also agree to continue to familiarize yourself with its policies, including
its policies on equal opportunity and anti-harassment, and to promptly report to
the appropriate the Company supervisors or officers any matters which require
their attention.


KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.


NATURE OF EMPLOYMENT: The Company is an at-will employer. This means that your
employment is not for a set amount of time; either you or the Company may
terminate employment at any time, with or without cause. Nothing in this
agreement modifies your at-will status.




--------------------------------------------------------------------------------






ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
the Company, and supersedes any prior understandings or agreements, whether oral
or in writing.
The Company reserves the right, subject to limitations and provisions of
applicable law and regulations, to change, interpret, withdraw, or add to any of
its policies, benefits, or terms and conditions of employment at its sole
discretion, and without prior notice or consideration to any associate. The
Company’s policies, benefits or terms and conditions of employment do not create
a contract or make any promises of specific treatment.


GOVERNING LAW. This Agreement and any disputes or claims arising hereunder will
be construed in accordance with, governed by and enforced under the laws of the
State of Washington without regard for any rules of conflicts of law. You
expressly consent to the personal jurisdiction of the state and federal courts
located in Spokane County, Washington for any lawsuit filed there against you by
the Company arising from or relating to this Agreement.




Sincerely,






/s/ Gregory T. Mount            
Gregory T. Mount
President & Chief Executive Officer
Red Lion Hotels Corporation






Accepted as of the date first set forth above






/s/ William J. Linehan            
William J. Linehan






